IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

FALONDO LAMAR WILKINS,              NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-0369

WAKULLA CORRECTIONAL
INSTITUTION, et al.,

      Appellee.

_____________________________/

Opinion filed November 14, 2014.

An appeal from the Circuit Court for Wakulla County.
Charles W. Dodson, Judge.

Falondo Lamar Wilkins, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Donna LaPlante, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, THOMAS, and CLARK, JJ., CONCUR.